Citation Nr: 1505846	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-27 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975, from February 1980 to October 1986, and from April 1987 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his October 2012 substantive appeal, the Veteran indicated that he may not be pursuing a higher rating for hypertension.  However, given the fact that he did indeed file a substantive appeal, and that his representative continued to submit argument on the matter, the Board finds that the issue has not been withdrawn and is on appeal.


FINDING OF FACT

Since the award of service connection, the Veteran's service-connected hypertension has required continuous medication.  He has a history of diastolic pressure below 110 and systolic pressure below 200.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7101 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter in February 2010 satisfied the duty to notify provisions.  The appeal arises from a disagreement with the initially assigned rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service VA treatment records have been obtained.  The Veteran was provided a VA medical examination in May 2010.  The examination, along with subsequent treatment records that include blood pressure readings, is sufficient evidence for deciding the claim.  Moreover, as the evidence does not reflect a possible worsening in the disability since the VA examination, an additional examination is not necessary.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 since service connection was granted in the June 2010 rating decision on appeal, effective February 17, 2010.  

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, the current 10 percent rating is assigned for diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or where an individual with a history of diastolic pressure predominately 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more.  A 40 percent rating is assigned for diastolic pressure predominately 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominately 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A May 2010 VA examination noted the Veteran's hypertension was treated with Amlodipine, and that continuous medication was required to control it.  Blood pressure readings of 145/100, 149/97, and 143/88 were noted.  The Veteran's hypertension did not affect his work or daily activities.

The record includes other blood pressure readings, including the following:  147/93 in May 2010; 142/100 in September 2010; 145/96 in September 2010; 172/105 in January 2011; 142/91 in March 2011; 143/91 in September 2011; and 125/86 in March 2012.

All of the blood pressure readings of record during the appeals period are well below the readings necessary for a 20 percent evaluation, with no reading of diastolic pressure at 110 or more or systolic pressure at 200.  The evidence also shows that the Veteran's hypertension is controlled with medication.  There is no indication in the treatment records, examination report or the Veteran's own statements that his hypertension has worsened to a point where a 20 percent or higher initial rating would be warranted.

The May 2010 VA examination report does contain evidence that the Veteran may have had higher blood pressure readings prior to filing his claim and going on medication (including 240/180 in February 2009).  Nevertheless, the "history" portion of the rating criteria only applies to obtaining a 10 percent rating, which is already in effect.  Since the award of service connection, the Veteran's blood pressure has not been shown to be predominantly 200 or more systolic, or 110 or more diastolic.

Based on this evidence, the Board does not find that there is a question between whether the Veteran's disability picture more closely approximates a 20 percent rating for hypertension.  Due to the absence of blood pressure readings equating to diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more, the Board concludes that an evaluation of 20 percent is not warranted even with consideration of 38 C.F.R. § 4.7.  

The Board has also considered whether the use of any other diagnostic code may be warranted to evaluate the Veteran's hypertension, but does not find that any other diagnostic code should be applied.  Hypertension is specifically listed in the section of rating schedule for evaluating diseases of arteries and veins and his symptoms are contemplated by the criteria.  The other diagnostic codes in this section pertaining to diseases of the arteries and veins are for other disabilities.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt-rule is not applicable, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hypertension has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability (controlled high blood pressure and their effects) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  


ORDER

An initial rating in excess of 10 percent for hypertension is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


